Citation Nr: 0427411	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  96-23 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral macular degeneration.

2.  Entitlement to nonservice connected pension benefits.


REPRESENTATION

Appellant represented by:	James W. Deremo, Registered 
Agent


WITNESSES AT HEARING ON APPEAL

Appellant, Wife, and G.T.




ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from July 15 to 
August 15, 1966.

This matter previously came before the Board of Veterans' 
Appeals (Board) on appeal from December 1995 and March 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which found that 
new and material evidence had not been received to reopen a 
claim for service connection for bilateral macular 
degeneration and denied entitlement to nonservice connected 
pension benefits respectively.

In its January 2003 decision, the Board found that new and 
material evidence was received and reopened the appellant's 
claim for service connection for bilateral macular 
degeneration.  However, the Board also denied, on the merits, 
the appellant's claim for service connection for bilateral 
macular degeneration.  Furthermore, the appellant's claim of 
entitlement to nonservice connected pension benefits was 
similarly denied in the Board's January 2003 decision.

The appellant appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion for remand, the Court, in a December 2003 Order, 
vacated and remanded the portion of the Board decision which 
denied service connection for bilateral macular degeneration 
and entitlement to nonservice connected pension benefits.  As 
such, this case is presently before the Board for 
consideration of issues discussed within the joint motion for 
remand.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in September 
2002.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center in Washington, DC.


REMAND

The case has been remanded to the Board for further legal 
notification to the appellant and his representative under 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
(implementing regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003)).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, the appellant appealed to the 
Court on the basis he was not fully provided with notice of 
the VCAA provisions or the respective responsibilities of the 
appellant and VA in obtaining evidence to substantiate his 
claims, thus necessitating this remand to ensure compliance 
with the VCAA and its implementing provisions.

Accordingly this case is REMANDED for the following:

1.  The appellant should be provided with a 
letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
Furthermore, such letter should specifically 
address what evidence, if any, the appellant 
is expected to provide in support of his 
claims and what evidence, if any, that VA 
will obtain on his behalf.

2.  In the event that additional information 
and/or medical evidence is received, the 
claims at issue should be readjudicated 
taking into account the recent presentation 
by the veteran's representative.  If the 
benefits sought on appeal remain denied, the 
appellant and his representative should be 
provided with a supplemental statement of the 
case and afforded time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant and his representative should be notified if any 
further action is required by them.  The law requires that 
all claims that are remanded by the Board or by Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



